Title: To James Madison from David Airth, 30 January 1807
From: Airth, David
To: Madison, James



Sir
Gothenburg 30 Janry. 1807

I had the Honor of addressing you last the 18th. June last Year by the Ship Good Intent of and for Newport Capt. Dennis a Duplicate of which I take the Liberty herewith to inclose.  By a letter from Colonel Gardiner Newport Rhode Island dated 26th. June 1806 he confirms the unfortunate fate of his Son Mr. Robt. Champlin Gardiner Consul here, as Stated in the Duplicate of my last herewith inclosed, and I hope my request therein contained will be favourably received.
According to your General Orders, I have the honor to inclose an Account of the Ships and Trade of the United States to this Port for last Year which I am happy to say is increased in a Double proportion to any former Year and I hope and flatter myself will continue Still more to increase and I have the Honor to remain With the Utmost Consideration Sir Your Most humble & devoted servant

David AirthVice Consul


